IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 97-30468


JOEY FOX; YOLAND FOX,
                                            Plaintiffs-Appellants

                                versus

BP AMERICA, INCORPORATED; BP EXPLORATION & OIL INC

                                            Defendants-Appellees

****************************************************************

                             No. 97-30589

JOEY FOX; YOLAND FOX
                                            Plaintiffs-Appellants
                                versus

DUAL DRILLING COMPANY, ET AL
                                            Defendants
PORTER INTERNATIONAL LIMITED,
doing business as International
Paint Protective Coatings;
COURTAULDS COATINGS INCORPORATED
                                            Defendants-Appellees


          Appeals from the United States District Court
              For the Western District of Louisiana
                          (94-CV-1485)


                           November 3, 1998

Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See Local Rule 47.6.


     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.